This is an appeal from an order denying defendant Garrett's motion for a change of venue, based upon his residence in Sacramento County. It was denied because two other defendants resided in Los Angeles County. The suit is brought by plaintiff to secure support and maintenance from her husband, defendant Garrett. The complaint alleges that the defendant Garrett recorded a deed of certain real property to his codefendants, but that such deed was never delivered and that title did not pass. Plaintiff seeks to remove said cloud upon the record as ancillary to her action for support. Garrett's codefendants answer and disclaim. The complaint shows that defendant Garrett has ample property to maintain the plaintiff other than that covered by the deed to his codefendants. Therefore plaintiff is not injured by the cloud upon the record title, and cannot sue to remove the same. As no cause of action is stated against the codefendants of Garrett, his motion for a change *Page 132 
of venue should have been granted. (Remington Sewing MachineCo. v. Cole, 62 Cal. 311; Sayward v. Houghton, 82 Cal. 628, [23 P. 120]; McKenzie v. Barling, 101 Cal. 459, 461, [36 P. 8].)
Order reversed.
Melvin, J., and Victor E. Shaw, J., pro tem., concurred.